The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
By communication of January 12, 2022 the Applicant amended claims 1, 4, 8, 12, 13, 20 in order to emphasize the distinguishable features of the instant invention.  Claim 3 was canceled. Therefore, claims 1-2, and 4 to 20 are currently active in the application and in condition for allowance.

Allowable Subject Matter
The closest reference to XIE (CN109147704) fails to disclose the switching circuit electrically connected between the output terminal of the first output circuit and the first output terminal outputting a carry signal as currently claimed. Further, Xie fails to disclose the switching circuit including transistors M1 and M2 parallel connected to each other. Accordingly, the following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 13, and 20: “A shift register unit, comprising: an input circuit electrically connected to a first node, and configured to control a potential of the first node under control of an input signal of an input terminal; a first output circuit configured to output a carry signal to a first output terminal of the shift register unit through an output terminal of the first output circuit, under control of the potential of the first node and a clock signal of a clock signal terminal; a second output circuit configured to output a driving signal to a second output terminal of the shift register unit, under control of the potential of the first node and the clock signal of the clock signal terminal; a switching circuit electrically connected to the output terminal of the first output circuit and the first output terminal, and configured to control whether the output terminal of the first output circuit to be is electrically connected to the first output terminal in response to a control signal, wherein the control signal comprises a first control signal and a second control signal, and the switching circuit comprises: a first transistor, of which a control terminal is configured to receive the first control signal, a first terminal is electrically connected to the output terminal of the first output circuit, and a second terminal is electrically connected to the first output terminal, and a second transistor, of which a control terminal is configured to receive the second control signal, a first terminal is electrically connected to the output terminal of the first output circuit, and a second terminal is electrically connected to the first output terminal; and a potential control circuit configured to control the output terminal of the first output circuit to be electrically connected to a first voltage terminal.”,  as illustrated at least in Figure 6 and described in paragraphs [0104-0118] if the instant published application US Patent Publication 2021/0065643 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692